Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-22 were previously pending and subject to a non-final office action mailed on February 16, 2021. Claims 1-8 and 10-22 are amended, claims 16 and 19 is canceled and claim 9 is left as previously presented. Claims 1-15, 17-18 and 20-22 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed May 17, 2021 with respect to the 112(b) rejection has been fully considered and are persuasive.  The 35 USC 112 of claims 1-22 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-15, 17-18 and 20-22 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hulse Robert on July 13, 2021 as follows:
(Claim 1 currently amended) A computer program product comprising a non-transitory computer-readable storage medium containing computer program code for: obtaining at least a characteristic of one or more actions of a customer during a process of the customer selecting one or more flight itineraries from a number of flight itineraries presented to the customer as a result of a flight search based on inputs of a departure location, an arrival location, and a date or a date range of departure, wherein the number of flight itineraries are configured to be displayed in a flight matrix format, wherein the flight matrix format is configured to show different categories of the number of flight itineraries in a first dimension and different ranges of the categories in a second dimension; identifying one or more preferences of the customer based on the at least a characteristic of the one or more actions; and updating a travel preference profile of the customer, wherein the travel preference profile comprises the one or more preferences, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on the at least a characteristic of the one or more actions, wherein the profile is configured for prioritizing the number of flight itineraries, and wherein the one or more actions comprising: selecting one or more elements of the flight matrix for an operation on the one or more elements, wherein the operation App. No. 15/498,474-2-on the one or more elements is selected from a group consisting of a positive operation, a negative operation, a replacement operation, an AND operation, and an OR operation, wherein after the selection, and selecting a final flight itinerary for purchase.
(Claim 5 currently amended) A method for updating a travel preference profile for a customer, the method comprising. obtaining, by a hardware processor, at least a characteristic of comprising :selecting one or more and selecting a final flight itinerary for purchase.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Miller (U.S. Patent Application Publication No. 2016/0364815), Paser et al. (U.S. Patent Application Publication No. 2016/0239765), Penilla (U.S. Patent No. 9,288,270) and Brodziak (U.S. Patent Application Publication No. 2014/0052714) as indicated in the February 16, 2021 non-final office action pages 12-32. 
The next closest prior art is “Changing the way I buy airline tickets” Published by Bill Winterberg in 2008 discloses a method of presenting to a user a matrix comprising of multiple flights with different prices. 

“wherein the one or more actions are selected from a group consisting of: selecting one or more elements of the flight matrix for an operation on the one or more elements, wherein the selection of each of operation on the one or more elements comprises at least one of is selected from a group consisting of a positive operation, a negative operation, a replacement operation, an AND operation, and an OR operation, wherein after the selection, elements of the matrix are configured to show whether or not there are flight itineraries of the number of flight itineraries meeting characteristics of the selected one or more elements, changing the flight matrix format to a flight itinerary format, wherein the flight itinerary format is configured to show information of the flight itineraries of the number of flight itineraries from the departure location to the arrival location at the date of date range of departure, or selecting a final flight itinerary for purchase.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628